UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6056


SAMUEL STOKES,

                 Petitioner - Appellant,

          v.

WARDEN LEE CORRECTIONAL INSTITUTION,

                 Respondent – Appellee,

          and

SCDC,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:11-cv-02690-JFA)


Submitted:   April 18, 2013                  Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Stokes, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel   Stokes      seeks   to    appeal   the   district     court’s

order adopting the magistrate judge’s report and recommendation

and denying his 28 U.S.C. § 2254 (2006) petition.                     We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    A Fed. R. Civ. P.

59(e) motion will toll the notice period only if the petitioner

filed the motion within twenty-eight days after entry of the

district court’s final order.               Fed. R. App. P. 4(a)(4)(A)(iv).

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court entered its order on the docket on

August 17, 2012.         Stokes filed his notice of appeal, at the

earliest,      on   January     8,    2013.     Stokes’   untimely    Rule    59(e)

motion, filed in October 2012, did not toll the appeal period.

Because Stokes failed to file a timely notice of appeal or to

obtain   an    extension      or     reopening    of   the   appeal   period,    we

dismiss the appeal.        We dispense with oral argument because the

                                           2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3